IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


PATRICK J. DOHENY, JR., AN ADULT    :            No. 49 WAP 2017
INDIVIDUAL,                         :
                                    :            Appeal from the Order of the
                 Appellant          :            Commonwealth Court entered
                                    :            September 19, 2017 at No. 253 MD
                                    :            2017
            v.                      :
                                    :
                                    :
COMMONWEALTH OF PENNSYLVANIA, :
DEPARTMENT OF TRANSPORTATION,       :
BUREAU OF DRIVER LICENSING, A       :
GOVERNMENTAL AGENCY; JANET L.       :
DOLAN, AN ADULT INDIVIDUAL; KARA    :
N. TEMPLETON, AN ADULT              :
INDIVIDUAL; WILLIAM A.KUHAR, JR.,   :
AN ADULT INDIVIDUAL; TERRANCE M.    :
EDWARDS, AN ADULT INDIVIDUAL;       :
DONALD J. SMITH, AN ADULT           :
INDIVIDUAL; WILLIAM J. CRESSLER, AN :
ADULT INDIVIDUAL; AND PHILIP        :
MURRAY BRICKNELL, AN ADULT          :
INDIVIDUAL,                         :
                                    :
                 Appellees          :


                                        ORDER


PER CURIAM
      AND NOW, this 19th day of June, 2018, the Application to Schedule Oral Argument

in Pittsburgh is DENIED, and the order of the Commonwealth Court is AFFIRMED.

      Justice Wecht did not participate in the consideration or decision of this case.